DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Applicant’s amendment received on 09/28/2020.
None of claims has been amended.   Claims 5, 8, 17 and 20 have been cancelled.  Claim 1-4, 6, 7, 9-16, 18-19 and 21-26 are currently presenting for examination, with claims 1, 7 and 16 being independent.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted 03/31/2020 and 12/16/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the Examiner.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 6, 7, 9-16, 18-19 and 21-26 are rejected under 35 U.S.C. 103 as being unpatentable over Kashik et al., US 2013/0125057 (hereinafter “Kashik”), in view of Mehldahl, US 2005/0055289 (hereinafter “Mehldahl”), and further in view of Legault et al., US 2006/0116976 (hereinafter “Legault”).


Regarding claim 1, Kashik discloses a system comprising:
a memory to store machine-readable instructions, which as a result of being performed by a processor, (e.g. The memory 206 may hold program instructions that when executed by the processor cause the computer to perform steps of methods, Kashik: [0049]), cause the system at least to:
receive information indicative of adding an additional dimension to a multidimensional array (e.g. the system receive an "Add" input from the user to specify an additional dimension, Kashik: [0094]) comprising a plurality of data slices stored on a plurality of computing nodes that include processor and memory resources (e.g., Multiple computers 202 [interpreted as computing nodes], each comprises at least a processor 204 coupled to a memory 206, working in cooperation may be used to maintain an n-dimensional cube as shown in figs 1A-1B.  The computer system enables selection of information for analysis--for example, extrapolated forecasts--performed by slicing the cube using data planes (slices) 101, 102 and 103 perpendicular to cube axes, each of which represents a table of numbers combined with color diagrams for data along the two axes parallel to the data plane.  For example, the data plane 101 represents a slice or table for a single parameter, showing data for multiple objects and time values; the data plane 102 represents a slice or table for a );
store an additional data slice on a computing node, and at least one dimension of the multidimensional array stored on the plurality of computing nodes (e.g. Data 218 [interpreted as data slice] may be added to the data storage resource 212 independently of processor 204 via one or more interfaces 216. In the alternative, or in addition, data provided to processor 204 may be added to the data store 212. External data 218 may be organized through a variety of methods, Kashik: [0052] and Fig. 2.  For each position of the slice, in the point of its intersection with the edge nearest to the point of view, the corresponding value may be displayed on an axis Kashik: [0116]); and
partially materialize a hierarchy of the plurality of data points of the additional data slice(e.g., a system computer defines an object hierarchy for object classifications within the data space. The hierarchy/slices [interpreted as the additional data slice] may be defined in response to user input, for example using manual classification by a user. In the alternative, or in addition, the hierarchy may be defined automatically using an algorithm processing data relationships, Kashik:[0047],[0192]), wherein partially materialization of the hierarchy comprises identification of a calculation dependency between the plurality of data points of the additional data slice and data points of the plurality of data slices(e.g. FIG. 3D the text boxes underneath the tables 366 [interpreted as a calculation dependency]. Any of the foregoing three-dimensional representations 364 may be displayed as projections on a display device using a computer graphics processor, and manipulated in response to user input. The two-dimensional or tabular views 365, 366 may similarly be output on a computer display and ), wherein less than all of the plurality of data points of the additional data slice are computed during partial materialization (e.g. the computer selectively displays one of the 2-D slice or the 3D lower-order space in response to selection of an object, depending on at least one of additional user input or data available for the object.  Data space depicted at 322 lists countries as objects [interpreted as data points].  Wherein, Russia and/or Iraq is selected from the countries data space to form hierarchies, Kashik: [0060]-[0067]).
Kashik does not directly of explicitly disclose:
the additional data slice comprising a plurality of data points corresponding to intersections of at least the additional dimension,
Mehldahl teaches:
		the additional data slice comprising a plurality of data points corresponding to intersections of at least the additional dimension (e.g. the multi-dimensional business information accounting software engine can be configured to maintain any number of additional dimensions besides the standard accounting dimensions of the debit account, the credit account, and the time.  Each additional dimension offers the business a different way to categorize the business transactions for the purpose of market analysis, expense tracking, and other interesting ways of forming information.  A multi-dimensional data structure, used to implement what is called a star schema is a powerful structure for "slicing" data.  The term "slicing" is intended to mean summing up the transactional amounts according to one or more of the dimensions in intersection of a row and column [row and column have been interpreted as data points] that represent the accounts to be debited and credited [as a plurality of data points corresponding to intersections], Mehldahl: Fig. 15 and [0073]).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify analysis of complex data objects and multiple parameter systems as discloses by Kashik to include multi-dimensional business information accounting software engine as taught by Mehldahl to provide conventional accounting statements within the multi-dimensional business information accounting software engine are virtual and are based on the accounting factors captured in the data.
Kashik in view of Mehldahl does not directly of explicitly disclose:
wherein the hierarchy includes a hierarchy node that contains a stored representation of a sum of values corresponding to an aggregate of values contained in a plurality of other hierarchy nodes.
Legault teaches:
wherein the hierarchy includes a hierarchy node that contains a stored representation of a sum of values corresponding to an aggregate of values contained in a plurality of other hierarchy nodes (e.g. FIG. 7A show an example of a simple summary dimension hierarchy.  The nodes are represented by letter/number combinations and the relationships between items are drawn as lines. Parent nodes represent items that are calculated from other nodes (as sum of values), Legault: [0081]-[0087] and Fig. 7A ).



Regarding claim 2, Mehldahl further teaches, the memory to store machine-readable instructions, which as a result of being performed by a processor, cause the system at least to:
store information indicative of the identified dependency in a repository maintained on at least one of the plurality of computing nodes ( e.g. Data 218 [interpreted as information indicative of the identified dependency in fig. 3D of Kashik] may be added to the data storage resource 212 independently of processor 204 via one or more interfaces 216. In the alternative, or in addition, data provided to processor 204 may be added to the data store 212. External data 218 may be organized through a variety of methods, Kashik: [0052] and Fig. 2).

Regarding claim 3, Mehldahl further teaches, wherein the repository comprises information indicative of the plurality of data slices (e.g. A multi-dimensional data structure, used to implement what is called a star schema, is a powerful structure for "slicing" data. The term "slicing" is intended to mean summing up the transactional amounts according to one or more of the dimensions in the multi-dimensional data structure. With a few dimensions, there can ).

Regarding claim 4, Kashik further discloses, the memory to store machine-readable instructions, which as a result of being performed by a processor, cause the system at least to:
calculate a value associated with a first data point of the hierarchy (e.g. objects have hierarchical relationships are calculated, Kashik: [0012], [0058]-[0063]); 
identify a path from the first data point to an additional data point of the hierarchy, the additional data point an ancestor of the first data point (e.g. identify relationship of objects, as identify a path, to form hierarchies, Kashik: [0012], [0058]-[0063]); and
record an indication that the additional data point is out of date with respect to the first data point (e.g. Each parameter value is associated with an object and with a parameter for the object, and with a time value, which may represent a time of measurement or recording of the value, Kashik: [0053]).

Regarding claim 6, Kashik further discloses, the memory to store machine-readable instructions, which as a result of being performed by a processor, cause the system at least to:
defer computation of one or more data points of the hierarchy, based at least in part on a descendant of the one or more data points of the hierarchy being associated with an incomplete set of data (e.g. in response to user input selecting a first data point along one of the mutually perpendicular axes associated with a lower-order cubic data space, the computer may generate a display output depicting the ).

claim 7, Kashik discloses, a computer-implemented method comprising:
Claim 7 recites a computer-implemented method, which recite the same/less subject matters of claim 1.  Therefore, claim 7 has been rejected by the same reasons as discussed in the rejection of claim 1.

Regarding claim 9, Kashik further discloses:
calculating a value for a first data point of the hierarchy (e.g. objects have hierarchical relationships are calculated, Kashik: [0012], [0058]-[0063]);
identifying a path from the first data point to an additional data point of the hierarchy, the additional data point an ancestor of the first data point (e.g. identify relationship of objects, as identify a path, to form hierarchies, Kashik: [0012], [0058]-[0063]); and
Each parameter value is associated with an object and with a parameter for the object, and with a time value, which may represent a time of measurement or recording of the value, Kashik: [0053]).

Regarding claim 10, Kashik further discloses:
receiving information indicative of adding the additional dimension the information comprising data corresponding to the additional dimension (e.g. the system receive an "Add" input from the user to specify an additional dimension, Kashik: [0094]); and
adding the additional dimension in response to receiving the information indicative of adding the additional dimension (e.g. Data 218 [interpreted as additional dimension] may be added to the data storage resource 212 independently of processor 204 via one or more interfaces 216. In the alternative, or in addition, data provided to processor 204 may be added to the data store 212. External data 218 may be organized through a variety of methods, Kashik: [0052] and Fig. 2).

Regarding claim 11, Kashik further discloses:
deferring computation of an additional data point of the hierarchy, based at least in part on a descendant of the additional data point being associated with an incomplete set of data (e.g. in response to user input selecting a first data point along one of the mutually perpendicular axes associated with a lower-order cubic data space, the computer may generate a display output depicting the lower-order cubic data space defined by the first data point and having three mutually perpendicular axes comprising a lower-order object ).

Regarding claim 12, Kashik further discloses, wherein the additional data point is associated with an aggregate value representative of a time period (e.g. Values of parameters of wells during various periods of time may be additionally defined, Kashik:[0214]).

Regarding claim 13, Kashik further discloses:
computing the additional data point based at least in part on a previous access pattern for data stored in the multidimensional array (e.g. The computer system may be programmed to respond to user input to model movement of a slice indicator along cube axes for data selection of one or more slices; addition, subtraction, division, multiplication or other operations for data contained in multiple selected slices; comparison of data in multiple slices; definition of relations of each slice to a slice for a defined time point; definition of relations in percentage in percentage terms; differentiation of slices with respect to time or other parameter; or other operations, Kashik: [0047]).

Regarding claim 14, Kashik further discloses:
computing an additional data point of the hierarchy based at least in part on extrapolating a value associated with a descendent of the additional data point (e.g. identify relationship of objects, as identify a path, to form hierarchies, Kashik: [0012], [0058]-[0063]).

Regarding claim 15, Kashik further discloses:
determining that the hierarchy is out of date with respect to a changed attribute value (e.g. Each parameter value is associated with an object and with a parameter for the object, and with a time value, which may represent a time of measurement or recording of the value, Kashik: [0053]); 
prioritizing computation of a first level of the hierarchy with respect to the changed attribute value (e.g. objects have hierarchical relationships are calculated, Kashik: [0012], [0058]-[0063]);
deferring computation of a second level of the hierarchy, the second level dependent on the first level (e.g. in response to user input selecting a first data point along one of the mutually perpendicular axes associated with a lower-order cubic data space, the computer may generate a display output depicting the lower-order cubic data space defined by the first data point and having three mutually perpendicular axes comprising a lower-order object axis, a lower-order parameter axis, and a time axis. Relationships between higher-order spaces and lower-order spaces are defined according to a hierarchy or related spaces. Also, in response to user input selecting a second data point along one of the mutually ); and
prioritizing computation of the second level of the hierarchy in response to at least one of a drill-down, drill-up, or pivot event (e.g. Four buttons on the tool bar of the windows located to the right of the print button are intended for "Drill down" option, Kashik: [0108]).

Claims 16 and 18-22 recite a non-transitory computer-readable storage medium, which recite the same subject matter of claims 7 and 9-15.  Therefore, claims 16 and 18-22 have been rejected by the same reasons as discussed in the rejection of claims 7 and 9-15.


Regarding claim 23, Kashik further discloses, wherein the information indicative of the dependency comprises a link between the additional slice and one of the plurality of data slices (e.g. FIG. 3A illustrates the enormous amount of data that can be rapidly navigated and visualized using hierarchically linked volumetric data spaces (e.g., spaces 302-314) together with the innovative use of the computer to selectively display one of the 2-D slice or the 3D lower-order space in response to selection of a data point on an axis, depending on at least one of additional user input or data available for the data point, Kashik: [0062]).

Claims 24 and 25 recite the same subject matter with claim 23.  Therefore, claims 24 and 25 have been rejected by the same reason as discussed in claim 23.

Regarding claim 26, Kashik further discloses, the memory to store machine-readable instructions, which as a result of being performed by a processor, cause the system at least to perform an analysis based at least in part on the partially materialized hierarchy of the plurality of data points(e.g. FIG. 3D shows how organizing principles may be applied to an evolution 360 in an object-parameter space (OPS) of knowledge areas including a set of displayed data sets 361, 363, 363 with the time, object, and parameter [time, object and parameter have been interpreted as data points] axes for data sets characterized by respective knowledge areas Y1, Y2, Y. 3. Each of the data sets 361, 363, 363 may be a subset of some other data set or be the same subset as some other dataset but have a different hierarchy defined, or may be an exact copy of some other subset. Each of the data sets 361, 363, 363 may correspond to a knowledge area familiar to a specialist performing the data analysis, Kashik: [0067] and Fig. 3D).

Response to Arguments
Applicant's arguments filed 09/28/2020 have been fully considered but they are not persuasive.

A.  Independent claim 1
Applicant argued:  Kashik does not disclose, teach, or suggest at least, “receive information indicative of adding an additional dimension to a multidimensional array” (see page 9 of the Remarks).

Examiner Response:  Examiner respectfully disagrees with the argument. Contrary to argument made by the Applicant, the Kashik reference discloses the limitation “receive information indicative of adding an additional dimension to a multidimensional array” at least in paragraph [0094] (e.g. the system receive an "Add" input from the user to specify an additional dimension, Kashik: [0094]). According to Kashik, the system allows a user to request a list of hierarchies for every dimension of the cube and add, remove or modify hierarchies by selecting/modifying a number and arrangement of researched objects depending on an object in view.  Wherein, object(s) is used to defined a data slice (see Kashik: [0058]-[0060]).

Applicant argued:  Neither Kashik does not disclose, teach, or suggest at least, “identification of a calculation dependency” (see pages 10 of the Remarks).
Examiner Response:  Examiner respectfully disagrees with the argument. Kashik discloses the limitation at least in Figs. 3C and 3D (e.g. FIG. 3D shows how organizing principles may be applied to an evolution 360 in an object-parameter space (OPS) of knowledge areas including a set of displayed data sets 361, 363, 363 with the time, object, and parameter axes for data sets characterized by respective knowledge areas Y1, Y2, Y. 3. Each of the data sets 361, 363, 363 may be a subset of some other data set or be the same subset as some other dataset but have a different hierarchy defined, or may be an exact copy of some other subset. Each of the data sets 361, 363, 363 may correspond to a knowledge area familiar to a specialist performing the data analysis. Three-dimensional slices 364 show alternative representations for selected values of time (t) or OPS coordinate values of objects (O), parameters (P) or knowledge areas (Y) [time, object and parameter/knowledge areas have been the text boxes underneath the tables 366 [interpreted as a calculation dependency]. Any of the foregoing three-dimensional representations 364 may be displayed as projections on a display device using a computer graphics processor, and manipulated in response to user input. The two-dimensional or tabular views 365, 366 may similarly be output on a computer display and manipulated, Kashik: [0067] and Fig. 3D).  The Examiner submits that the discussion in Figure 3D and in paragraph [0067] related to a calculation dependency between the plurality of data points (e.g. values of time (t) or OPS coordinate values of objects (O), parameters (P) or knowledge areas (Y)); wherein, the calculation dependency between the plurality of data points of data slices manipulated in response to user input (e.g., a system computer defines an object hierarchy for object classifications within the data space. The hierarchy/slices may be defined in response to user input, for example using manual classification by a user. In the alternative, or in addition, the hierarchy may be defined automatically using an algorithm processing data relationships, Kashik: [0047], [0192]).
The Examiner respectfully submits that the Applicants’ arguments only state that the cited reference(s) fail to teach or suggest limitations recited in the claim, but do not appear to present any clarity or submit that the limitations are fully supported by the originally-filed specification.  For this 

B.  Independent claims 7 and 16
The Examiner respectfully submits that claims 7 and 16 are rejected at least for reasons including some of those discussed above in connection with claim 1.

Dependent claims 2-4, 6, 9-15 and 18-26 are rejected at least for depending from independent claims 1, 7 and 16.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to CECILE H VO whose telephone number is (571)270-3031.  The examiner can normally be reached on Mon-Fri (10AM-6PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on 571-272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/ALFORD W KINDRED/Supervisory Patent Examiner, Art Unit 2153